Case 1:21-cv-01082-MKV Document 1-1 Filed 02/08/21 Page 1 of 5




                EXHIBIT 1
FILED: ROCKLAND COUNTY CLERK 12/15/2020 08:31 PM                                                                                                                                                INDEX NO. 036022/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-01082-MKV Document 1-1 Filed 02/08/21 Page 2 of 5NYSCEF: 12/15/2020
                                                                     RECEIVED



                                                                                                                                                                                       EXHIBIT 1

             SUPREME                COURT                OF THE                    STATE            OF       NEW YORK
             COUNTY                OF ROCKLAND
             _____________________________________                                  ______                               Plaintiff              designates             ROCKLAND                    County
             DISCOVER                   BANK                                                                             as the          place           of trial;         the    defendant        resides
                                                                                                                         in    ROCKLAND                            County
                                                            PLAINTIFF,
                                                                                                                         INDEX                 NUMBER:
                                                   -AGAINST.                                                             PURCHASE                     DATE:
                                                                                                                         S&S FILE                NO.       D162089

             ESTER             FERGUSSON
                                                            DEFENDANT.                                                   SUMMONS
             ____________________ _______________________                                                                Plaintiff           s address:              C/O     DISCOVER
                                                                                                                         PRODUCTS                        INC.
                                                                                                                         6500         NEW ALBANY                            ROAD,          NEW
                                                                                                                         ALBANY,                    OH 43054


                                                                                                                         The       Basis          of the Venue               is Defendant's
                                                                                                                         Residence


                                                                      CONSUMER                          CREDIT             TRANSACTION


             TO THE ABOVE                      NAMED                 DEFENDANT(S):


                                         YOU         ARE         HEREBY                    SUMMONED                           to answer                the complaint               in this    action        and
             to serve          a copy     of your         answer,   or, if the complaint      is not served with this summons,     to serve a
             notice       of appearance,                on the plaintiff   s attorney  within     20 days after the service of this summons,
             exclusive        of the day           of service              (or within              30 days           after       the      service           is complete            if this    summons             is
             not personally delivered     to you within   the state of New York);    and in case of your failure                                                                                       to
             appear or answer,   judgment     will be taken against   you by default   for the relief demanded                                                                                     in the

             complaint,           together        with       the costs             of this        action.


             Dated:        December            11, 2020


             Selip & Stylianou,       LLP
             Attorneys  for plaintiff
             P.O.        Box   9004,       199 Crossways                     Park   Dr.,           Woodbury,                  NY        11797-9004

             (516)        364-6006         ext.    8991;     (866)             848-8975             ext. 8991;                TTY/TRS:                   (516)       422-8500
             Refer        to S&S        File   No.       D162089


             Defendant           to be served:             ESTER               FERGUSSON,                         19 OVERBROOK                                 DR,    AIRMONT,                NY       10952


             This        commüñication                  is from           a debt           callecter            and        is an attempt                     to collect          a debt.     Any
             information             obtained            will      be used            for        that     purpose.




                                                                                    By:
                                                                                    ROLANDO                         C. DE‰AdRUZ                                ESQ.


             11111111E                            III

             IIllIIIIE                                    IIIIIllIIIIIIIIIIll...     ...     .     IIIIIIIIIIIllIIIIIIIIllIIIIllIIIIIIllIIIIIIIIIIIIIIIIllIIIllI



                                                                                                         1 of 4
FILED: ROCKLAND COUNTY CLERK 12/15/2020 08:31 PM                                                                                                                 INDEX NO. 036022/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-01082-MKV Document 1-1 Filed 02/08/21 Page 3 of 5NYSCEF: 12/15/2020
                                                                     RECEIVED




             SUPREME             COURT          OF THE        STATE      OF NEW YORK
             COUNTY            OF ROCKLAND


             DISCOVER                   BANK
                                                               PLAINTIFF,                             INDEX            NUMBER:
             -AGAINST-                                                                                S&S FILE          NO.     D162089


             ESTER          FERGUSSON                                                                 COMPLAINT
                                                               DEFENDANT.
             _____________________________________                       ____________



                          Plaintiff,          by its attorneys,         complaining             of the Defendant(s),              respectfully        alleges      that:


                          1.      Plaintiff      is a state chartered        bank     insured     by the FDIC.

                          2.      Upon        information      and belief,      the Defendent(s)           resides     or has an office          in the county      in which

            this action        is brought,        or the Defendant(s)           transacted      business      within    the county       in which      this action         is


            brought,      either       in person        or through     an agent and the instant            cause of action           arose out of said transaction.

                          3.      Plaintiff      is authorized       to bring    the lawsuit       pursuant      to New       York     State Banking         Law     Â§200

             (4).

                          4.      Based upon            a reasonable     inquiry,     the Statute     of Limitations            for the causes of action           asserted

            herein     has not expired.

                                                                                       FACTS

                          5.      A credit       account,     account     no. ending         in 7055 (hereafter         the "Account"),           was opened        in

            Defendant's          name,        subject    to the terms     and conditions          provided,      or made available          in electronic        format,        to

             the Defendant             (the "Agreement").

                          6.      Defendant         used the Account            and incurred       a balance.

                          7.      Defendant         breached     the terms       of the Agreement             by failing   to make        the agreed-upon           payments

            when     due.

                          8.      Demand         for payment         of the Account       was made on Defendant,                  but Defendant         failed     to make

             all the required           payments.        The balance      currently      due and owing           is $5,604.42.

                                                         AS AND        FOR A FIRST              CAUSE         OF ACTION

                          9.      Plaintiff      repeats     and realleges       each and every        allegation       contained        in the foregoing          paragraplis

             as if more        fully    set for herein.

                        10.       As a result       of Defendant's        breach      of the Agrééñiéñt,           and after crediting           Defendant       for all

            payments        and credits,         there is now        due and owing           by Defendant        to Plaintiff      the sum of $5,604.42,             no part

             of which     has been paid despite                due demand         therefor.




                                                                                         2 of 4
FILED: ROCKLAND COUNTY CLERK 12/15/2020 08:31 PM                                                                                                 INDEX NO. 036022/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-01082-MKV Document 1-1 Filed 02/08/21 Page 4 of 5NYSCEF: 12/15/2020
                                                                     RECEIVED



                WHEREFORE,           Plaintiff       Amends      judgment      against       Defendant(s)       in the amount     of $5,604.42     together

             with   disbursements,    with     post-judgment        interest   to accrue         thereon    as authorized     by law.

                The undersigned      attorney     hereby      certifies   that, to the best of his/her          knowledge,      information,     and belief,

             formed    after an inquiry      reasonable    under     the circumstances,            the presentation     of the within    complaint     and

            the contentions     therein    are not frivolous        as defined         in part   130-1.1(c)    of the rules    of the Chief

            Administrator.


            Dated:    DECEMBER            11, 2020

                                                                    YO             E



                                                                    By:
                                                                    ROLANDO                C. DEL               Z ESQ.

                                                                    Selip & Stylianou,     LLP,   Attorneys    for Plaintiff
                                                                    199 Crossways      Park Drive,     Woodbury,    NY 11797-9004
                                                                    (516) 686-8991;     (866)   848-8975    ext. 8991;
                                                                    S&S     File    No.     D162089




                                                                                   3 of 4
FILED: ROCKLAND COUNTY CLERK 12/15/2020 08:31 PM                                                                                                                                                                  INDEX NO. 036022/2020
NYSCEF DOC. NO. 1 Case 1:21-cv-01082-MKV Document 1-1 Filed 02/08/21 Page 5 of 5NYSCEF: 12/15/2020
                                                                     RECEIVED


       SUPREME                 COURT                    OF THE             STATE                OF       NEW YORK
       COUNTY                 OF ROCKLAND
       ___________________________ _________ ____________

       DISCOVER                  BANK
                                                                 PLAINTIFF,


                                                  -AGAINST-

                                                                                                                               INDEX                 NUMBER:
       ESTER            FERGUSSON                                                                                              S&S          FILE        NO.          D162089

                                                                 DEFENDANT.
       _________________________________________________



        NOTICE             OF COMMENCEMENT                                               OF ACTION                       SUBJECT                     TO MANDATORY                                 ELECTRONIC                             FILING


             PLEASE            TAKE               NOTICE                that       the     matter             captioned               above,           which          has         been         commenced                  by       the     filing
       of the     accompanying                          documents                with          the     County             Clerk         via      the     New          York             State      Courts          Electronic                Filing
       System           ("NYSCEF"),                      is subject             to mandatory                        electronic              filing      pursuant              to       Section           202.5-bb              of the
       Uniform           Rules         for        the    Trial         Courts.           This         notice           is being          served             as required                 by     Subdivision                  (b)      (3)    of that
       Section.


             Counsel          and/or          parties           must         either:           1) immediately                        record          their         representation                  within          the       e-filed
       matter      on the           Consent/Represent                             page         in NYSCEF;                       or 2) file            the     Notice              of    Opt-Out            form       to claim              one       of
       the    limited         exemptions                   from        mandatory                     e-filing           (see     below).             Failure           to record               representation                     may       result
       in an inability              to receive                 electronic              notice           of      any      document                filings.           Claiming                 an exemption                   will       require
       the    exempt          party          to    serve         and       be     served             with       hard          copy      documents.


             Counsel          and      unrepresented                       parties         who          intend           to participate                 in     e-filing            must         first     create          a NYSCEF
       account          and     obtain            a userID             and       password.                   For       additional             information                   about            electronic           filing,          and      to
       create     a NYSCEF                    account,             visit        the      NYSCEF                     website           at www.nycourts.gov/efile                                         or contact             the
      NYSCEF              Resource                 Center          (phone:               646-386-3033;                        e-mail:          efile@nycourts.gov;                               mailing            address:               60
       Centre       Street,         New            York,         New         York          10007).


       Exemptions               from          mandatory                 e-filing           (Section                 202.5-bb(e))                 are     limited            to:

             1) attorneys             who          certify        in     good          faith         that       they      lack        the     computer                hardware                 and/or           scanner            and/or
       internet         connection                 or that        they          lack      (along             with       all    employees                 subject            to their           direction)            the       operational
      knowledge               to comply                 with      e-filing             requirements;                      and

             2) parties        who           expect          to represent                 themselves                    and      who          choose          not      to participate                    in e-filing.              (Such
      parties      are        encouraged                 to visit          www.nycourthelp.gov                                       or contact              the     Help          Center          in the         court        where            the
       action      is pending.)


       Dated:       December                      11,    2020


                                                                                           Selip & StylianollSI      P
                                                                                           By: ROLANDO          C. DELACRUZ                                           ESQ.,            Attorney           for    Plaintiff
                                                                                           P.O.         Box         9004,        199 Crossways                     Park      Drive,           Woodbury,              NY           11797-9004

                                                                                           (516)            686-8991;            (800)         293-6006              ext.     8991;


       To:    ESTER           FERGUSSON,                         19 OVERBROOK                                DR,       AIRMONT,                  NY          10952




                                                                                                                        4 of 4
